Citation Nr: 0515093	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by lightheadedness and dizziness with fatigue and 
exhaustion.

2.  Entitlement to service connection for a disability 
manifested by sores on the legs with poor circulation and 
weakness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
May 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for lightheadedness 
and dizziness with fatigue and exhaustion, as well as 
service connection for sores on the legs with poor 
circulation and weakness.  Both conditions were claimed as 
due to the veteran's service-connected atrial fibrillation 
due to scarlet fever.

The Board recently, in May 2005, advanced this case on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  A disability manifested by lightheadedness and dizziness 
with fatigue and exhaustion did not have its onset in service 
and is not etiologically related to service-connected atrial 
fibrillation due to scarlet fever.  

2.  A disability manifested by sores on the legs with poor 
circulation and weakness did not have its onset in service 
and is not etiologically related to service-connected atrial 
fibrillation due to scarlet fever.  




CONCLUSIONS OF LAW

1.  A disability manifested by lightheadedness and dizziness 
with fatigue and exhaustion was not incurred in or aggravated 
by service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  A disability manifested by sores on the legs with poor 
circulation and weakness was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
March 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the March 2004 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's May 2004 decision initially 
adjudicating his claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
initial adjudication) stipulated in the Pelegrini decisions, 
both I and II.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a nonservice-
connected disability that is proximately due to or the result 
of a service-connected condition, but the veteran shall be 
compensated only for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).



Analysis

Service connection was granted for atrial fibrillation due to 
scarlet fever, effective November 1999.  The veteran had a 30 
percent evaluation for this disability from November 1999 
until receiving a higher 60 percent evaluation effective 
September 2004.

Service medical records contain no complaints or findings of 
a disorder manifested by lightheadedness and dizziness with 
fatigue and exhaustion or a disorder manifested by sores on 
the legs with poor circulation and weakness, and it is not 
otherwise contended.  Rather, the appellant contends that 
service-connected atrial fibrillation resulted in damage to 
the heart's pumping mechanism.  He maintains that the heart 
cannot deliver enough blood to allow the body to function 
properly, resulting in dizziness and fatigue, as well as 
sores on the legs due to poor circulation, weakness of the 
legs, and extreme fatigue.  

Added to the claims file in November 1999 were reports from a 
private medical facility.  The diagnoses included atrial 
fibrillation.  An additional diagnosis was vertigo.  On VA 
examination in February 2001, the diagnosis was atrial 
fibrillation.  That diagnosis was carried forward in 
subsequent VA examinations through 2003.  The medical 
evidence does not contain opinion about any relationship 
between service-connected atrial fibrillation and vertigo.

A report from Greenville Radiology was received in December 
2003.  An MRI of the brain indicated that the veteran had 
advanced cerebral and cerebellar atrophy and advanced white 
matter changes.  Also noted was that the veteran had 
dizziness, with no evidence of vestibular Schwannoma or 
definite structural abnormality.  The report does not contain 
medical opinion about the etiology of the veteran's reported 
dizziness.

Reports were received in December 2003 from D. Courson 
Cunningham, Jr., M.D.  The physician related that the veteran 
had complaints of intermittent dizziness and lightheadedness, 
with an otherwise normal neurological examination.  
The impression was that the veteran had nonspecific 
dizziness, the etiology of which was unclear.  He remarked 
that dizziness could possibly be related to some of the 
chronic changes noted in the white matter, and also could 
have a component of inner ear dysfunction.  

A copy of a newspaper article about vertigo was received in 
December 2003.  It relates that vertigo can stem from 
cardiovascular disease.  Also pointed out in the article was 
that vertigo can often stem from an inflammation or 
malfunction of the inner ear.

Articles from the Mayo Clinic health letter were received in 
March 2004.  It was stated that heart arrhythmias can occur 
when the electrical impulses in the heart that coordinate the 
heartbeats do not function properly, causing the heart to 
beat too fast, too slow or irregularly.  Spells of 
lightheadedness were reported to be a symptom of heart 
arrhythmia.  

Reports were received in March 2004 from Upstate Cardiology.  
The diagnoses included chronic atrial fibrillation.  An 
additional diagnosis was chronic dizziness of uncertain 
etiology.

Also added to the record in March 2004 was a statement from 
the veteran's spouse.  She related that the veteran 
experienced lightheadedness and/or dizziness on an ongoing 
basis, recurrent sores on the lower legs, weakness of the 
legs, and extreme fatigue.  She attributed these problems to 
the veteran's service-connected atrial fibrillation.  

A statement, dated in August 2004, was received from Robert 
A. Bayliss, Jr. M.D.  The physician observed that the 
veteran's chronic dizziness and unsteadiness was severely 
exacerbated by his atrial fibrillation.  

A VA cardiac examination was performed in September 2004.  
The examiner stated that the veteran's claims file had been 
reviewed, including the August 2004 statement from Dr. 
Bayliss.  The VA examiner referred to the veteran's 
dizziness, said to be aggravated by changing the position of 
the head.  Clinical findings on the current examination 
showed trace ankle edema with stasis changes and small 
healing stasis ulcers on the anterior aspect of both legs.  
The diagnoses included chronic atrial fibrillation.  An 
additional diagnosis was positional vertigo, by history.  The 
physician stated that it was less likely than not that atrial 
fibrillation was the primary cause of the veteran's 
complaints of dizziness.  

In this case, the VA physician's September 2004 opinion rules 
out an etiological relationship between reported 
lightheadedness and dizziness and the veteran's service-
connected atrial fibrillation.  The VA physician provided an 
opinion with a rationale, which was supported with reference 
to the veteran's medical history.  He also reviewed the 
veteran's entire claims file.  His opinion is persuasive and 
supported by the medical evidence.

By contrast, the Board assigns less probative weight to the 
opinion from Dr. Bayliss indicating that service-connected 
atrial fibrillation exacerbated the veteran's chronic 
vertigo.  In this regard, it should be noted that the 
physician had not reviewed the veteran's claims file.  As 
well, the physician provided no explanation or rationale for 
the putative connection between service-connected atrial 
fibrillation and vertigo.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The opinion of Dr. Baylis, which appears to be no 
more than a bare conclusion, is insufficient to demonstrate 
an etiological relationship between service-connected atrial 
fibrillation and vertigo.

In deciding whether the veteran currently has vertigo that is 
attributable to his service-connected atrial fibrillation, it 
is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is 
particularly difficult when, as here, medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, for the reasons stated 
above, there are.  And although the Board may not ignore a 
favorable opinion of a physician, such as the one provided by 
Dr. Bayliss, the Board certainly is free to discount the 
credibility of that opinion, so long as the Board provides an 
adequate explanation of the reasons and bases for doing this.  
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board also has considered the evidence from a medical 
newsletter pointing out that lightheadedness may be a symptom 
of a heart arrhythmia and that atrial fibrillation is a type 
of cardiac arrhythmia.  Also, the Board has considered an 
article from a news source indicating a relationship between 
vertigo and cardiovascular disease.  

The Board does not dispute the validity of this treatise 
evidence.  But this evidence does not indicate that, in the 
veteran's particular case, the development/onset of 
lightheadedness and/or dizziness is necessarily attributable 
to the veteran's 
service-connected atrial fibrillation.  Rather, the treatise 
evidence merely raises the possibility that atrial 
fibrillation may have played a part in the etiology of his 
vertigo.  And this will not suffice.  Instead, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of this particular case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).

The Board has taken note, as well, of a statement from the 
veteran's spouse attributing his vertigo and circulatory 
dysfunction in his legs to his service-connected atrial 
fibrillation.  Her lay assertion amounts to an opinion about 
a matter of medical causation.  There is no indication from 
the record that she has medical training or expertise.  As a 
layperson, she is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As to lightheadedness and dizziness, the statement from Dr. 
Bayliss and the treatise evidence address a putative 
connection between these symptoms and the veteran's service-
connected atrial fibrillation.  But, for the reasons discuss 
above, these items of evidence are not of sufficient 
probative value to demonstrate the contended etiological 
relationship.  

As to a circulatory dysfunction of the legs, as well as 
generalized weakness, fatigue and exhaustion, the veteran has 
provided no medical opinion at all concerning a relationship 
between these symptoms and his service-connected atrial 
fibrillation.  In essence, his bare allegation, supported by 
that of his spouse, is the only evidence of the contended 
etiological relationship.  As with his spouse, there is no 
indication from the record that he has any medical training 
or expertise.  As alluded to earlier, as laypersons, they 
simply are not qualified to render a diagnosis or a probative 
opinion concerning medical causation.  Hasty v. Brown, 13 
Vet. App. 230 (1999).

For these reasons, the claims must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, the 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a disability manifested by 
lightheadedness and dizziness with fatigue and exhaustion is 
denied.

Service connection for a disability manifested by sores on 
the legs with poor circulation is denied.

	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


